UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5007


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER TYRONE SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:97-cr-00133-H-4)


Submitted:   April 27, 2012                   Decided:   May 8, 2012


Before MOTZ, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas   G.  Walker,   United   States   Attorney,   Jennifer   P.
May-Parker,   Kristine   L.   Fritz,   Assistant   United   States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Christopher Tyrone Scott appeals from his thirty-month

sentence imposed pursuant to the revocation of his supervised

release.          Scott asserts that the district court erred by failing

to address his arguments for a within-Guidelines sentence and by

not providing adequate justification for the variance sentence. *

We affirm.

                  A    sentence       imposed      after      revocation      of      supervised

release       should       be   affirmed          if    it   is    within   the       applicable

statutory         maximum       and    is   not        plainly     unreasonable.          United

States v. Crudup, 461 F.3d 433, 438-39 (4th Cir. 2006).                                        In

making       this       determination,            we    first      consider      whether     the

sentence is unreasonable.                    Id. at 438.            “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                    United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                       In making our review, we “follow

generally         the    procedural         and    substantive        considerations         that

[are] employ[ed] in [the] review of original sentences, . . .

with       some       necessary   modifications              to   take   into      account    the




       *
       The Guidelines                 range     was     8-14      months.       The    statutory
maximum was 36 months.



                                                   2
unique       nature        of     supervised          release        revocation       sentences.”

Crudup, 461 F.3d at 438-39.

                  We should affirm if the sentence is not unreasonable.

Id.    at     439.         Only     if    a    sentence        is    found    procedurally      or

substantively unreasonable will we “decide whether the sentence

is    plainly         unreasonable.”             Id.       “[T]he     court    ultimately       has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”                                 Id. at 439.

                  When     imposing        sentence,           the    district       court     must

provide individualized reasoning.                           Where the sentencing court

imposes       a       sentence     outside          the    Guidelines       range,     it    “‘must

consider          the     extent    of        the    deviation        and    ensure    that     the

justification is sufficiently compelling to support the degree

of the variance.’”                 United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).                We “may consider the extent of the deviation

[from       the       recommended        Guidelines         range],     but    must     give    due

deference to the district court’s decision that the [18 U.S.C.]

§ 3553(a) [2006] factors, on a whole, justify the extent of the

variance.”            Gall v. United States, 552 U.S. 38, 51 (2007).                           “The

sentencing            judge     should        set      forth     enough       to    satisfy     the

appellate court that he has considered the parties’ arguments

and     has       a      reasoned        basis       for    exercising        his     own     legal

decisionmaking authority.”                       United States v. Carter, 564 F.3d

325,    328       (4th     Cir.    2009).           The    Carter     rationale       applies    to

                                                     3
revocation hearings; however, “[a] court need not be as detailed

or specific when imposing a revocation sentence as it must be

when imposing a post-conviction sentence.”                       United States v.

Thompson,    595    F.3d      544,   547    (4th   Cir.    2010)    (noting    that    a

district court’s reasoning may be “clear from context” and the

court’s    statements        throughout      the    sentencing      hearing   may     be

considered).       Moreover, the Supreme Court has held that “[w]here

a [sentencing] matter is . . . conceptually simple” and “the

record    makes    clear      that   the    sentencing      judge   considered      the

evidence and arguments, we do not believe the law requires the

judge to write more extensively.”                   Rita v. United States, 551

U.S. 338, 359 (2007).

            Given the high level of discretion afforded to the

district    court,      we    conclude      that    the   court’s    reasoning      was

sufficient.       It is clear from a review of the record that the

court    listened      attentively     to    Scott’s      arguments.     The     court

questioned Scott about his statements and ensured that it fully

understood the facts and contentions in the case.                         The court

noted     that    it    was    considering         the    maximum    sentence,      but

eventually imposed a sentence six months shorter after hearing

argument.     The court stated that it imposed a sentence above the

Guidelines range based on the fact that Scott absconded from

supervision and the conclusion that his criminal history posed a

danger to society.            While the court did not directly address

                                            4
Scott’s argument that his wife was requiring his sobriety as a

condition of their marriage, the court did recommend intense

drug treatment.   Moreover, the resolve of Scott’s wife was not a

reasonable ground to impose a shorter sentence given Scott’s

criminal history and repeated violations of supervised release -

she was a third party with no actual or apparent control over

Scott.

          Accordingly, we affirm Scott’s sentence.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    5